DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on July 18, 2019, is for a reissue examination for United States Patent Number US 9,910,622 B2, which was issued to Law (hereinafter “the ‘622 Patent”).
The application 15/177,144 (hereinafter “the ‘144 Application”) for the ‘622 Patent was filed on June 8, 2016, which is a continuation of application No. 14/288,208 filed on May 27, 2014 (now patented US 9,383,926), and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on November 30, 2021.
All original claims 1-9 have been canceled, and claims 10-35 have been newly added, but the new claims 15, 16, and 33-35 have been canceled since the instant reissue application was filed on July 18, 2019.
Currently, the claims 10-14 and 17-32 are subject to the examination of this reissue application.
Oath/Declaration
The substitute statement in lieu of an oath/declaration filed on July 18, 2019 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  See 37 CFR § 1.175 and MPEP § 1414.
The substitute statement foregoing should write a statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.  And, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414 II.
The Examiner reviewed the substitute statement foregoing when the Response was filed with currently effective claims 10-14 and 17-32, and noticed that the substitute statement foregoing is no more in compliance with 37 CFR § 1.175(d) in particular.
foregoing states that “[o]riginal claims 1-9 do not cover the full breadth of the disclosed invention. For example, claim 1 recites "sending an inquiry to a first non-volatile solid-state device in the pool of non-volatile solid-state devices for a number of erased memory blocks in the first nonvolatile solid-state device."  New claims 10 and 33 at least correct this error by removing this feature.”  However, the error previously identified in the substitute statement foregoing for this reissue application pursuant to 37 CFR § 1.175(a) is no longer being relied upon as the basis for reissue because of canceling the claim 33 and the added new claim 22 that still recites the same error declared in the substitute statement foregoing such that “issuing a first command to at least one SSD to request that the at least one SSD notify the host device of an amount of available area to write data in the at least one SSD” in lines 4-6 of the claim 22.  In other words, the identified error in the substitute statement foregoing is no more an error to be corrected in this reissue application.
Furthermore, the reissue applicant does not newly identify an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. § 251.  See MPEP § 1414.03 Supplemental Reissue Oath/Declaration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The claim 10 recites “issuing, by the host device, a first command to the SSD to stop a garbage collection to prevent a second command from being issued while the SSD is executing the garbage collection, the first command being not issued for carrying out data writing from the host device to the SSD, the second command being a command with which a first amount of data is to be transmitted to the SSD”.  This could be construed as “the host device issues a garbage collection stop command to the SSD to prevent a data writing command from being 1.
However, the specification of the ‘622 Patent does not disclose any commands issued by the host device to the SSD to stop the executing garbage collection to prevent a data writing command from being issued by the host device while the SSD is executing the garbage collection.
The reissue applicant merely asserts that the specification supports this particular limitation at col. 7, lines 32-38; however, the quoted paragraph of the specification discloses that the host device sends a data writing command to a first SSD, then sends a garbage collection stop command to a second SSD to stop the executing garbage collection for preparing to receive data because the data writing command to the first SSD is converting most or all erased memory blocks to full memory blocks in the first SSD.  And, the quoted paragraph of the specification further discloses that the host device sends another data writing command to the second SSD, and sends a garbage collection initiation command to the first SSD, so that the first SSD begins garbage collection.  Thus, the quoted paragraph of the specification is not supporting that the host device issues a garbage collection stop command to the SSD to prevent a data writing command from being issued while the SSD is executing the garbage collection; instead, it discloses that the host device issues a garbage collection stop command to the SSD for preparing to receive data shortly before sending a data writing command to the SSD (See the specification, col. 7, lines 42-46).
Therefore, the claim 10, and its dependent claims 12, 13, 17-19, 21, 24-26, 31, and 32 fail to comply with the written description requirement under 35 U.S.C. § 112(a) because the Examiner cannot locate any disclosure regarding the newly claimed limitation foregoing.

Claim Rejections - 35 USC § 251
Claims 10-14 and 17-32 are rejected as being based upon a defective reissue substitute statement foregoing under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the substitute statement foregoing is set forth in the discussion above in this Office action (See paragraph 4 in the instant Office action).
Claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 are rejected 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is set forth in the discussion above in this Office action (See paragraphs 5-6 in the instant Office action).
Response to Arguments
Reissue applicant’s arguments with respect to claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 have been considered but are moot because (i) the specifically challenged references Choi, Lee, and Kang in the argument have never been considered and/or rejected the newly amended claim 10 and its dependent claims 12, 13, 17-19, 21, 24-26, 31, and 32, and the newly amended claim 10 introduces a new matter, which is not supported by the prior patent and is added to the patent for which reissue is sought (See paragraphs 5-6 in the instant Office action).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claim2 10, 12, 13, 17-19, 21, 24-26, 31, and 32, the claim limitations of the claim 10 are deemed allowable over the prior art of record as the prior art fails to teach or suggest  issuing, by the host device, a first command to the SSD to stop a garbage collection to prevent a second command from being issued while the SSD is executing the garbage collection, the first command being not issued for carrying out data writing from the host device to the SSD, the second command being a command with which a first amount of data is to be transmitted to the SSD. 
The claims 12, 13, 17-19, 21, 24-26, 31, and 32 are dependent claims of the claim 10.
With respect to claims3 11, 14, 20, 22, 23, and 27-30, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest issuing a first command to at least one SSD to request that the at least one SSD notify the host device of an amount of available area to write data in the at least one SSD, identifying the first SSD having a greater amount of available area among the array of SSDs, issuing a second command being a command with which a first amount of data is to be transmitted to the first SSD, and issuing a third command being a command to stop a garbage collection in the second SSD.
The claims 11, 14, 20, 23, and 27-30 are dependent claims of the claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992
















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 BRI stands for “Broadest Reasonable Interpretation”; See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation.
        2 Although the claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 have an allowable subject matter over the prior art of record, they are rejected under 35 U.S.C. § 251 based upon not only the new matter issue, but also the defective substitute statement in lieu of an oath/declaration and under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  See paragraphs 4-8 in this Office action.
        3 Although the claims 11, 14, 20, 22, 23, and 27-30 have an allowable subject matter over the prior art of record, they are rejected under 35 U.S.C. § 251 based upon the defective substitute statement in lieu of an oath/declaration.  See paragraphs 4 and 7-8 in this Office action.